Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 1 of 33 PageID #: 3
                                                                US DISTRICT COURT
                                                             WESTERN DIST ARKANSAS
                                                                      FILED
                                                                  12/10/2020




                                                      20-1067- SOH
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 2 of 33 PageID #: 4
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 3 of 33 PageID #: 5
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 4 of 33 PageID #: 6
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 5 of 33 PageID #: 7
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 6 of 33 PageID #: 8
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 7 of 33 PageID #: 9
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 8 of 33 PageID #: 10
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 9 of 33 PageID #: 11
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 10 of 33 PageID #: 12
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 11 of 33 PageID #: 13
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 12 of 33 PageID #: 14
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 13 of 33 PageID #: 15
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 14 of 33 PageID #: 16
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 15 of 33 PageID #: 17
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 16 of 33 PageID #: 18
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 17 of 33 PageID #: 19
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 18 of 33 PageID #: 20
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 19 of 33 PageID #: 21
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 20 of 33 PageID #: 22
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 21 of 33 PageID #: 23
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 22 of 33 PageID #: 24
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 23 of 33 PageID #: 25
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 24 of 33 PageID #: 26
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 25 of 33 PageID #: 27
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 26 of 33 PageID #: 28
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 27 of 33 PageID #: 29
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 28 of 33 PageID #: 30
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 29 of 33 PageID #: 31
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 30 of 33 PageID #: 32
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 31 of 33 PageID #: 33
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 32 of 33 PageID #: 34
Case 1:20-cv-01067-SOH Document 2   Filed 12/10/20 Page 33 of 33 PageID #: 35
